ON MOTION FOR REHEARING.
Counsel move for a rehearing of this case and a reconsideration of our holding that "The indictment was not subject to special demurrer because it failed to give the exact name of the gas which the defendant was alleged to have released. Under the facts of the case, as set out in the indictment, the allegation that the name of the gas was not known to the grand jurors was sufficient." And counsel cite in support of their motion Walker v. State, 124 Ga. 440 (52 S.E. 738), with the request that this court differentiate that case from Sims
v. State, 118 Ga. 761 (supra), cited by Judge MacIntyre in his specially concurring opinion. The opinion in the Walker
case was based on Monday's case, 32 Ga. 672, Johnson's
case, 92 Ga. 38 (17 S.E. 974), and Johnson's case, 90 Ga. 441
(16 S.E. 92). In each of those four cases the accused was indicted for the offense of assault with intent to murder, while in the Sims case and the instant case the defendant was indicted for an assault and battery only, and Cobb, J., speaking for a united court in the Sims case, said: "This from of indictment for assault and battery was adopted by our criminal pleaders in the early history of this State, and has been uniformly followed to the present time [citing authorities]. Certainly an indictment which would be sufficient to withstand the scrutiny of a common-law pleader ought to be held sufficiently technical in the twentieth century. The rules laid down by Mr. Justice Lumpkin in Johnson v. State, 90 Ga. 441
(supra), in reference to the requirements to be met in framing an indictment for assault with intent to murder, have never, either at common law or in this State, been applied to indictments for assault and battery."
Rehearing denied. MacIntyre and Gardner, JJ., concur. *Page 454